Title: From George Washington to Henry Lee, 6 May 1793
From: Washington, George
To: Lee, Henry


(Private) 
Dear Sir,Philadelphia May 6th 1793.   
On Saturday last your favor of the 29th ulto was handed to me.
My visit to Mount Vernon (intended to be short when I set out) was curtailed by the Declaration of War by France against Great Britain and Holland; for I foresaw in the moment information of that event came to me at that place the necessity for announcing the disposition of this Country towards the Belligerent

Powers; and the propriety of restraining—as far as a Proclamation would do it—our citizens from taking part in the contest. This Proclamation I presume must have reached you soon after the date of your Letter.
It gives me inexpressible pain to receive such frequent, and distressing accounts from the Western frontiers of this Union (occasioned by Indian hostilities)—more especially as our hands are tied to defensive measures and little, if any thing more to be expected from the proposed Negotiation of Peace with the hostile Tribes to be assembled at Sandusky (tho’ perhaps, it is best for me to be silent on this head) than, in case of failure, to let the good people of these States see that the Executive has left nothing unessayed to accomplish this desirable end; to remove those suspicions which have been unjustly entertained that Peace is not its object—& to evince to them that the difficulties which it has had to encounter (from causes which, at present, can only be guessed) has been greater than was apprehended—And lastly, if the Sword is to decide, that the arm of government may be enabled to strike home.
I come now to a more difficult part of your letter.
As a public character, I can say ⟨nothing⟩ on the subject of it. As a private man, I am unwilling to say much. To give advice I shall not. All I can do, then towards complying with your request, is to declare that if the case wch you have suggested was mine, I should ponder well before I resolved; not only for private considerations but on public ground. The latter, because being the first Magestrate of a respectable State, much speculation would be excited by such a measure; and the consequences thereof not seen into at the first glance. As it might respect myself only—because it would appear a boundless Ocean I was about to embark on from⟨,⟩ from whence no land is to be seen. In other words because the Affairs of——would seem to me to be in the highest paroxysm of disorder—not so much from the pressure of foreign enemies (for in the cause of liberty this ought to be fuel to the fire of a patriot Soldier, & to increase his ardour) but because those in whose hands the G——t is entrusted are ready to tare each other to pieces—and will, more than probably prove the worst foes the Country has⟨.⟩ To all which may be added the probability of the scarcity of Bread, from the peculiar circumstances of the contending parties & which, if it should happen

would accelerate a crisis of sad confusion and possibly of entire change in the political system.
The enclosed came under cover to me by one of the late arrivals—If the date of it is as old as the one to me which accompanied it, it can contain nothing New. although no name will appear to this letter I beg it may be committed to the flames as soon as it is read. I need not add, because you must know it that I am always Yours.
